FILE COPY



       In re V.O. Carden,
         Jr.Appellant/s




                                Fourth Court of Appeals
                                       San Antonio, Texas
                                                April 2, 2014

                                           No. 04-14-00154-CV

                                        IN RE V.O. CARDEN Jr.

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Rebeca C. Martinez, Justice

        On March 6, 2014, relator filed a petition for writ of mandamus. The court has considered
relator’s petition and the responses filed on behalf of the real parties in interest and is of the
opinion that relator is not entitled to the relief sought. Accordingly, the petition for writ of
mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a later date.

           It is so ORDERED on April 2nd, 2014.


                                                                    _____________________________
                                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of April, 2014.



                                                                    _____________________________
                                                                    Keith E. Hottle
                                                                    Clerk of Court




1This proceeding arises out of Cause No. 13-0700176CVL, styled Brett Radcliffe, Robert Radcliffe and Mamba
Minerals, LLC v. Double Eagle Development, LLC and Tidal Petroleum, Inc., pending in the 218th Judicial District
Court, La Salle County, Texas, the Honorable Donna S. Rayes presiding.